Title: [November] 1760.
From: Adams, John
To: 


       Pater was in a very sociable Mood this Evening. He told 3 or 4 merry stories of old Horn. Old Horn, a little crooked old Lawyer in my fathers Youth, who made a Business of Jest and Banter, attacked an old Squaw one Day upon the Neck. The old Squaw made answer,  “You poor smitten Boy, you with your Knife in your Tail and your Loaf on your Back, did your Mother born you so?”
       A Man, whom he assaulted at another Time, with his Jests, asked him “Did you come straight from Boston?” And upon being answered yes, replied you have been miserably warped by the Way then.
       A Market Girl whom he overtook upon the Neck, and asked to let him jigg her? answered by asking what is that? What good will that do? He replied it will make you fat! Pray be so good then says the Girl as to Gigg my Mare. She’s miserably lean.
      